Citation Nr: 0733524	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty for training from April 
1975 to October 1975 and from May to June 1980.  Army 
National Guard Retirement Credits Record shows that the 
appellant had served in the Army National Guard between 
January 1975 and January 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

A travel Board hearing was held on June 6, 2007, in Buffalo, 
New York, before the undersigned.  No additional evidence was 
submitted at that time.

The issue of service connection for a foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of back injury and 
bilateral foot condition was denied in a December 2001 rating 
decision. The appellant was informed of the determination and 
of the right to appeal.  The appellant did not appeal within 
one year of date of notification.

2.  The appellant filed a claim to reopen the issues of 
service connection for residuals of back injury and foot 
condition in January 2004.  

3.  Evidence added to the record since the December 2001 
decision is cumulative/redundant of previously reviewed 
evidence, and does not raise a reasonable possibility of 
substantiating the claim of service connection for back 
disorder.

4.  Evidence added to the record since the December 2001 
decision includes a VA treatment note dated February 2003 
reflecting that the appellant's bilateral foot discomfort 
seems to be related to blisters of the feet in service; this 
evidence was not previously considered and raises a 
reasonable possibility of substantiating the claim of service 
connection for a foot disorder.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying service 
connection for residuals of back injury is final; new and 
material evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The December 2001 rating decision denying service 
connection for residuals of foot disorder is final; new and 
material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
January 2004 essentially complied with statutory notice 
requirements as outlined above.  Therein, the RO advised the 
appellant the appellant of the legal requirement to submit 
new and material evidence to reopen his previously denied 
claims for service connection for residuals of back injury 
and bilateral foot condition.  See Kent v. Nicholson, 
20 Vet.App. 1, 10 (2006) (VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant).

The Board acknowledges that notice of the disability rating 
and effective date elements was not provided until March 
2006, after the initial rating decision.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  In this case, the Board finds that 
there is no prejudice to the appellant in this timing error.  
As matters concerning the disability rating and effective 
date are rendered moot by the denial of the claim to reopen 
for the back, there is no prejudice to the appellant.  Also, 
because the claim for service connection for a foot disorder 
is reopened and remanded to the RO for further development, 
the appellant is not harmed by the timing error.
The appellant has not been deprived of information needed to 
substantiate his claims and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  The 
appellant testified at a hearing before the undersigned in 
June 2007 and had the opportunity to present additional 
argument and evidence in support of his claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available service 
records have been associated with the claims folder.  VA 
requested copies of all service discharge and medical 
records.  VA received a report of enlistment examination 
dated March 1978 along with Army National Guard Retirement 
Credits Record.  VA and private treatment record have been 
associated with the claims folder.  The appellant reported in 
March 2006 that he had no further information or evidence to 
submit.  He was afforded a hearing in June 2007 and provided 
sworn testimony.  The Board finds that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

During the hearing, the reason for the prior denial was 
explained.  Also, evidentiary gaps in the record were 
identified and the veteran was informed of his need to submit 
new and material evidence.  The actions of the Board Member 
provided the veteran with actual knowledge, comply with 
38 C.F.R. § 3.103 and VCAA.  Any timing defect is harmless.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  Claims to Reopen

The appellant's claims for service connection for residuals 
of back injury and a foot disorder were denied by the RO in 
December 2001.  The appellant was notified of the decision 
and no appeal was filed.  He filed an application to reopen 
these claims in January 2004.

A decision of the RO, or Board, is final and binding on the 
claimant if not timely appealed to a higher authority.  38 
U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidentiary submissions considered in the December 2001 
rating decision include report of enlistment examination 
dated March 1978 showing asymptomatic pes planus and Army 
National Guard Retirement Credits Record.  Also, the RO 
considered report of private examination dated July 1998 
showing a history of past injury to the low back, and private 
treatment report dated May 2001 showing the presence of 
plantar fasciitis and tinea pedis with an opinion that the 
appellant's foot pain may be attributable to his treatment in 
service.  Statements from the appellant at this time reflect 
that he sustained a foot injury during ADUTRA in 1975 and a 
back injury on ADUTRA in 1980.

Evidentiary submissions received since the December 2001 
rating decision include VA treatment records dated December 
2001 to February 2004.  These records are silent regarding 
back complaints or findings.  These records show complaints 
of chronic foot pain dating to service.  By history, the 
appellant developed blisters in service after a 20 mile march 
and medical treatment involved stripping them away.  The 
appellant reported pain and discomfort in those areas since 
that time.  A VA treatment note dated February 2003 reflects 
that the appellant's bilateral foot discomfort seems to be 
related to blisters of the feet in service.  Sworn testimony 
from a June 2007 hearing reflects that the appellant injured 
his back on a metal bar and that his feet developed blisters 
after a 20 mile march.  The appellant reported treatment in 
service and indicated that he had been unable to locate any 
supporting National Guard treatment records.

With respect to the foot claim, the February 2003 VA 
treatment note constitutes new and material evidence.  This 
evidence was not previously considered and raises a 
reasonable possibility of substantiating the claim of service 
connection for a foot disorder.  At the time of the prior 
denial, there was no accepted evidence of a nexus to 
service.  The evidence added to the record, if accepted as 
true for purposes of reopening, cures evidentiary defects 
that previously existed.  The Board notes that the more 
recent medical opinion is not speculative unlike the 
previously considered medical opinion dated May 2001.

However, having carefully reviewed the recent evidentiary 
submissions along with the sworn testimony, the Board finds 
that neither new nor material evidence has been submitted 
with respect to the issue of service connection for back 
disorder.  The only newly submitted evidence with regard to 
this claim is the appellant's own testimony.  This evidence 
is cumulative of evidence that the RO considered in its 
previous denial of the claim, and therefore, is not new.  
Evans v. Derwinski, 3 Vet. App. 193, 195 (1992).  Evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented.  Anglin v. West, 203 F3df 1343 (Fed. 
Cir. 2000).

Accordingly, the application to reopen the claim for service 
connection for a foot disorder is granted.  The application 
to reopen the claim for service connection for a back 
disorder is denied; there is no evidence of a current 
disability or evidence of nexus to service.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a back disorder has not been 
submitted.

New and material evidence sufficient to reopen the claim for 
service connection for a foot disorder has been submitted.


REMAND

The appellant seeks service connection for a foot disorder.  
He reports having had severe blisters in service, treated by 
stripping, after a long distance march.  He further reports 
bilateral foot pain since his blisters and/or treatment in 
service.  A VA treatment note dated February 2003 reflects a 
diagnosis for bilateral foot pain of unclear etiology that 
seems to be related to blisters of the feet in service.

The Board notes that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet.App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  The Court has emphasized that 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet.App. at 496 
(citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991).

In this case, there is evidence of blisters and foot pain in 
service, as these are observable symptoms the appellant is 
competent to report, there is evidence of current foot 
disability, albeit of unclear etiology, and there is evidence 
of nexus to service.  In view of the above, the Board 
believes that a VA examination with an opinion is necessary 
to ascertain the nature of the all foot disorders and the 
etiology.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination of the feet should be 
conducted.  The examiner should identify 
all abnormal foot pathology and indicate 
whether any currently diagnosed foot 
disorder is likely, as likely as not, or 
unlikely related to service, including the 
subjective report of blistered feet in 
service and the service medical record 
notation for asymptomatic pes planus.  A 
complete rationale for all opinions must 
be provided.
2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


